Exhibit 10.3

DESCRIPTION OF AMENDMENT TO OUTSTANDING OPTION AGREEMENTS MADE

EFFECTIVE NOVEMBER 16, 2009

In light of the declaration and payment by the Company of an extraordinary
dividend of $7.65 to stockholders in October 2009 and in light of the provisions
in the outstanding stock option agreements issued under the 2008 equity program
pursuant to the 2006 Stock Incentive Plan (the “Plan”) that contemplate that the
Annual Operational Performance per Diluted Share (“AOP”) targets may be adjusted
based on specified events, including an extraordinary dividend, in order to
prevent dilution of the benefits intended to be provided to participants under
the Plan, on November 16, 2009, the Company’s Compensation Committee determined
that the AOP targets in the outstanding stock option agreements should be
adjusted to take into account the effects of the dividend. Accordingly, the
Compensation Committee adopted the following amendments to the outstanding stock
option agreements as of November 16, 2009. On November 16, 2009, the full Board
of Directors approved the same amendments with respect to outstanding stock
option agreements with non-employee directors in effect as of November 16, 2009.

(1) The table in Exhibit B to all of such outstanding option agreements was
amended by deleting the existing table and substituting therefor the following:

Annual Operational Performance per Diluted Share

 

     Minimum Vesting
(12.5% Growth)    Maximum Vesting
(20% Growth)

Fiscal Year

(A)

   % of Shares
Vesting
(B)     YE Operating
Performance
(per Diluted Share)
(C)    % of Shares
Vesting
(D)     YE Operating
Performance
(per Diluted Share)
(E)

2009

   3.75 %    $ 41.77    15 %    $ 44.56

2010

   3.75 %    $ 38.40    15 %    $ 44.30

2011

   3.75 %    $ 43.20    15 %    $ 53.20

2012

   3.75 %    $ 48.50    15 %    $ 63.80

2013

   3.75 %    $ 54.70    15 %    $ 76.50

(2) Section 2 of Exhibit B to all of such outstanding option agreements was
amended by deleting the second and third paragraphs thereof and substituting
therefor the following:

“The Cumulative Operational Amount shall mean the percentage of shares of Stock
covered by the Option equal to:

(a) Zero if the Cumulative Operational Performance per Diluted Share is less
than $226.57.

(b) Six and one-quarter percent (6.25%) if the Cumulative Operational
Performance per Diluted Share is $226.57.

(c) Twenty-five percent (25%) if the Cumulative Operational Performance per
Diluted Share is at least $282.36.

If the Cumulative Operational Performance per Diluted Share is between $226.57
and $282.36, the Cumulative Operational Amount shall be determined by means of
linear interpolation.”